J-A14040-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
               Appellee                  :
                                         :
                   v.                    :
                                         :
CRYSTAL NOEL STALLINGS,                  :
                                         :
               Appellant                 : No. 1314 MDA 2014


    Appeal from the Judgment of Sentence Entered December 30, 2013,
               in the Court of Common Pleas of York County,
           Criminal Division, at No(s): CP-67-CR-0000943-2013

BEFORE:    BENDER, P.J.E., JENKINS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                     FILED JUNE 16, 2015

     Crystal Noel Stallings (Appellant) appeals from the judgment of

sentence imposed following her conviction for two counts of aggravated

assault. Upon review, we affirm.

     The facts of this case can be summarized as follows.      Around 10:00

p.m. on November 15, 2012, an incident occurred between Appellant and

the Victim, Shawntaya Council outside of the apartment shared by Appellant

and her girlfriend, Brandy. Brandy’s six-year-old daughter was also at the

home. Prior to the incident, Stacy Myers, Victim’s girlfriend and a friend of

Appellant, picked up the Victim after work that night.       Another friend,

Sharday, called the Victim and told her that Appellant wanted to “resolve the




*Retired Senior Judge assigned to the Superior Court.
J-A14040-15


issue” with the Victim. N.T., 11/12/2013, at 82.1 Stacy and the Victim drove

to Appellant’s apartment.2 Appellant, who resided on the second floor, went

downstairs when the Victim and Stacy arrived. Sharday was also there, but

had driven separately. The Victim testified that when Appellant came down

the stairs, “she didn’t look like herself.” Id. at 114. Appellant was carrying

“two knives, one in each hand[,]” and was “fidgety.” Id. at 114, 118. The

Victim and Appellant engaged in a conversation, witnessed by Sharday and

Stacy. The Victim, concerned for her safety, moved so she was standing on

the other side of a fence, then “swung out of defense for” herself, missing

Appellant. Id. at 118. After the Victim took a second swing, which made

contact with Appellant’s face, Appellant went around the fence and stabbed

the Victim with both knives, injuring her upper abdomen and her neck.

      The Victim then ran away, past Stacy and Sharday, with Appellant

chasing her.   The Victim then spotted a police officer, Officer Christopher

Roosen, who called for an ambulance and backup. The Victim told Officer

Roosen that she was stabbed by Appellant. The Victim required extensive




1
  The Victim testified that this “issue” involved Appellant’s telling Stacy that
the Victim was “cheating on” Stacy. N.T., 11/12/2013, at 108.
2
  The Victim used to live at that apartment, and Appellant and Brandy
moved in when she moved out. Both the Victim and Stacy went to
Appellant’s home on a daily basis. It was their custom to park in the back of
the apartment and take a walkway to access the front of the complex.


                                     -2-
J-A14040-15


surgery to repair the damage to her abdomen and was hospitalized for

several days.

        Officer Timothy Clymer and two other police officers responded to the

area. Appellant let Officer Clymer into the apartment where he observed an

open pocketknife.      Officer Matthew Irvin took Appellant into custody, and

during this time, Appellant tried to explain why she stabbed the Victim.

        Appellant was charged with two counts of aggravated assault in

connection with this incident.     A jury trial commenced on November 12,

2013, and Appellant was found guilty as to both counts. On December 30,

2013, Appellant was sentenced, in the mitigated range, to 42 to 84 months’

incarceration.    Appellant filed timely a post-sentence motion, which was

denied on May 27, 2014. Appellant filed a notice of appeal; however, that

appeal was quashed by this Court as untimely filed.3          Appellant’s direct

appeal rights were restored nunc pro tunc, and she filed timely a notice of

appeal. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

        On appeal, Appellant sets forth three issues for our review.

              [1.] Whether the Commonwealth presented insufficient
        evidence to overcome Appellant’s belief that she was reasonably
        in immediate fear of serious bodily injury or death when
        surrounded by multiple, potentially armed, attackers with no
        avenue of complete safety to retreat?




3
    The notice of appeal was filed one day late.



                                       -3-
J-A14040-15


               [2.] Whether the Commonwealth presented insufficient
        evidence to overcome Appellant’s belief that she was reasonably
        in immediate fear of serious bodily injury or death because
        Appellant had a reasonable belief that the victim was armed with
        a firearm at the time Appellant stabbed the victim?

              [3.] Whether the verdict was against the weight of the
        evidence because the evidence demonstrates Appellant’s use of
        deadly force was reasonable under the circumstances.

Appellant’s Brief at 5 (suggested answers omitted).

        Appellant’s first two claims challenge the sufficiency of the evidence.4

She contends the Commonwealth did not present sufficient evidence to rebut

her claim that she acted in self-defense.      Appellant’s Brief at 12-15.    We

review this claim mindful of our well-settled standard of review.

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying [the above] test,
        we may not weigh the evidence and substitute our judgment for
        the fact-finder. In addition, we note that the facts and
        circumstances established by the Commonwealth need not
        preclude every possibility of innocence. Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless the
        evidence is so weak and inconclusive that as a matter of law no
        probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden of
        proving every element of the crime beyond a reasonable doubt
        by means of wholly circumstantial evidence. Moreover, in
        applying the above test, the entire record must be evaluated and
        all evidence actually received must be considered. Finally, the
        [finder] of fact while passing upon the credibility of witnesses



4
    Appellant addresses her first two issues together, and we will do the same.



                                       -4-
J-A14040-15


     and the weight of the evidence produced, is free to believe all,
     part or none of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014).

          According to our Supreme Court, the justified use of
     deadly force requires:

          a) the actor was free from fault in provoking or
          continuing the difficulty which resulted in the use of
          deadly force; b) the actor must have reasonably
          believed that he was in imminent danger of death or
          serious bodily injury, and that there was a necessity
          to use such force in order to save himself or others
          therefrom; and c) the actor did not violate any duty
          to retreat or to avoid the danger.

     Commonwealth v. Harris, 542 Pa. 134, 137, 665 A.2d 1172,
     1174 (1995). The defendant has    no “burden to prove” his self-
     defense claim. Commonwealth       v. Torres, 564 Pa. 219, 224,
     766 A.2d 342, 345 (2001). The     Supreme Court explained the
     evidentiary burdens as follows:

          While there is no burden on a defendant to prove the
          [self-defense] claim, before that defense is properly
          at issue at trial, there must be some evidence, from
          whatever source to justify a finding of self-defense.
          If there is any evidence that will support the claim,
          then the issue is properly before the fact finder.

     Id. (internal citations omitted). If the defendant properly raises
     “self-defense under Section 505 of the Pennsylvania Crimes
     Code, the burden is on the Commonwealth to prove beyond a
     reasonable doubt that the defendant’s act was not justifiable
     self-defense.” Commonwealth v. McClendon, 874 A.2d 1223,
     1229–30 (Pa. Super. 2005).

          The Commonwealth sustains this burden if it
          establishes at least one of the following: 1) the
          accused did not reasonably believe that he was in
          danger of death or serious bodily injury; or 2) the
          accused provoked or continued the use of force; or



                                   -5-
J-A14040-15


            3) the accused had a duty to retreat and the retreat
            was possible with complete safety.

      Commonwealth v. Hammond, 953 A.2d 544, 559 (Pa. Super.
      2008). The Commonwealth must establish only one of these
      three elements beyond a reasonable doubt to insulate its case
      from a self-defense challenge to the evidence.             The
      Commonwealth can negate a self-defense claim if it proves the
      defendant did not reasonably believe he was in imminent danger
      of death or great bodily injury and it was necessary to use
      deadly force to save himself from that danger.

            The requirement of reasonable belief encompasses
            two aspects, one subjective and one objective. First,
            the defendant must have acted out of an honest,
            bona fide belief that he was in imminent danger,
            which involves consideration of the defendant’s
            subjective state of mind. Second, the defendant’s
            belief that he needed to defend himself with deadly
            force, if it existed, must be reasonable in light of the
            facts as they appeared to the defendant, a
            consideration that involves an objective analysis.

      Commonwealth v. Mouzon, 617 Pa. 527, 551, 53 A.3d 738,
      752 (2012).

Smith, 97 A.3d at 786-87 (some citations omitted).

      Appellant first argues that the Commonwealth failed to prove that she

“did not reasonably believe that [s]he was in danger of death or serious

bodily injury.” Id. at 787. Appellant contends her belief that she feared for

her life was subjectively reasonable because she knew that the Victim “had a

concealed weapons permit, owned a firearm, and was known to carry a razor

[blade] in her purse.” Appellant’s Brief at 13.




                                      -6-
J-A14040-15


      The trial court concluded that there was “no evidence that the [V]ictim

was armed with any weapon or that it was reasonable for [Appellant] to

think the [V]ictim was armed under the circumstances.” Trial Court Opinion,

10/30/2014, at 7.     “Simply put, [Appellant] brought not just one but two

knives to a fist fight.” Id.

      Appellant’s testimony is instructive. When asked if she could see any

weapons during the altercation, Appellant testified as follows: “Not visibly,

but there was an incident, like, when we were on talking terms, that [the

Victim] and Sharday were kind of joking around and [the Victim] knocked

[Sharday’s] purse over and a razor blade fell out. [The Victim] also has a

permit to carry a gun.” N.T., 11/12/2013, at 178. Appellant further testified

that she saw the Victim with a gun about a month earlier, and she saw

Sharday with a razor blade the week prior.

      It is well-settled that “issues of whether a defendant acts out of an

honest, bona fide belief and whether such belief was reasonable are

questions properly resolved by the finder of fact.” Commonwealth v. Hill,

629 A.2d 949, 952 (Pa. Super. 1993). Here, the Commonwealth called into

doubt Appellant’s testimony by presenting evidence that Appellant did not

bring this information to the attention of the police when she was

interviewed after the incident. N.T., 11/12/2013, at 186-87.       Moreover,

Appellant conceded that she never saw a weapon on either the Victim or




                                    -7-
J-A14040-15


Sharday during the altercation. “Although the Commonwealth is required to

disprove a claim of self-defense arising from any source beyond a

reasonable doubt, a jury is not required to believe the testimony of the

defendant who raises the claim.” Commonwealth v. Bullock, 948 A.2d
818, 824 (Pa. Super. 2008).         Accordingly, this evidence, which the jury

clearly credited, was sufficient for the jury to conclude that Appellant did not

reasonably believe she was in danger of imminent death or serious bodily

injury. Thus, this claim for relief fails.

      Because the evidence was sufficient to show that Appellant’s belief

that she was in danger was unreasonable, the Commonwealth satisfied its

burden to prove that Appellant’s stabbing of the Victim was not justifiable

self-defense. As the Commonwealth is only required to satisfy one element

of the aforementioned test, we need not consider Appellant’s arguments as

to the others.    Therefore, we hold that the Commonwealth sustained its

burden “to prove beyond a reasonable doubt that the defendant’s act was

not justifiable self-defense.” Smith, 97 A.3d at 787.

      In Appellant’s final issue, she contends that the verdict was against

the weight of the evidence. Appellant’s Brief at 16-18.          In her brief,

Appellant sets forth several purported inconsistencies in the Victim’s

testimony and contends the jury “ignored facts that were of such greater




                                        -8-
J-A14040-15


weight than what they used to convict her that [Appellant’s] conviction

shocks [the] conscience[.]” Id. at 18.

      We set forth our well-settled standard of review.

            A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court’s discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well settled
      that the jury is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses, and a new trial
      based on a weight of the evidence claim is only warranted where
      the jury’s verdict is so contrary to the evidence that it shocks
      one’s sense of justice. In determining whether this standard has
      been met, appellate review is limited to whether the trial judge’s
      discretion was properly exercised, and relief will only be granted
      where the facts and inferences of record disclose a palpable
      abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-36 (Pa. 2011) (quotations

and citations omitted).

      The trial court concluded the following.

             [Appellant] took the stand and testified to her version of
      events. The jury was free to believe all, part or none of
      [Appellant’s] testimony, as they were with each and every
      Commonwealth witness. [Appellant] is not entitled to a new trial
      when challenging the weight of the evidence simply because
      [Appellant’s] version of events may conflict with another
      witness’s version. In this case, the jury found the testimony of
      the [V]ictim and other Commonwealth witnesses to be credible.
      The jury weighed this testimony with [Appellant’s] testimony and
      found [Appellant’s] acts were not justified under the theory of
      self-defense. This conclusion by the jury does not shock [the
      trial court’s] sense of justice.

Trial Court Opinion, 10/30/2014, at 10.




                                     -9-
J-A14040-15


     We discern no abuse of discretion in the manner in which the trial

court disposed of Appellant’s weight-of-the-evidence claim. Accordingly,

Appellant is not entitled to relief on her claim that the verdict was against

the weight of the evidence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/16/2015




                                   - 10 -